Citation Nr: 0209355	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 9, 1997, for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease claimed as proximately due to or the result of 
service-connected disability from post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the regional office (RO) granted service connection for 
PTSD and awarded a rating of 10 percent, effective from July 
12, 1995, and a rating of 70 percent, effective from May 9, 
1997.

In October 2000, the Board remanded the issue of entitlement 
to a higher evaluation for PTSD to the RO for further 
development, including obtaining Social Security 
Administration records, and granted an effective date of 
September 30, 1994 for service connection for PTSD.

In a May 2001 rating decision, the RO assigned disability 
evaluations for PTSD of 10 percent from September 30, 1994, 
and 100 percent from May 9, 1997.  The issue of entitlement 
to a higher rating on and after May 9, 1997 is moot, as the 
veteran has been awarded the highest schedular rating for 
PTSD from that date.  However, the issue of entitlement to a 
rating in excess of 10 percent prior to May 9, 1997, remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran has expressed disagreement with the effective 
date of the current 100 percent rating for PTSD, and the RO 
has re-framed the issue on appeal as that of entitlement to 
an earlier effective date for the 100 percent rating.  As the 
veteran appealed the initial rating for PTSD, and as that 
issue remains before the Board on appeal, the Board will 
continue to frame the issue on appeal as that of entitlement 
to a higher disability evaluation, rather than as one for an 
earlier effective date for the current rating.

The veteran has also appealed a May 2000 rating decision in 
which the RO denied entitlement to service connection for a 
heart disorder claimed by the veteran to be proximately due 
to or the result of his service-connected disability from 
PTSD.


FINDINGS OF FACT

1.  Prior to May 9, 1997, the veteran's symptoms from PTSD 
were manifested by mild anxiety, not requiring continuous 
medication, without such symptoms as decreased work 
efficiency or periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss, and without definite impairment of the ability 
to establish or maintain effective and wholesome 
relationships with people, or psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

2.  The veteran's disability from a heart disorder diagnosed 
as coronary artery disease is not proximately due to or the 
result of his service-connected disability from PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for PTSD were not met prior to May 9, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001).

2.  The veteran is not entitled to service connection for 
disability from a heart disorder diagnosed as coronary artery 
disease.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's appeal of the initial 
disability evaluation assigned for his service-connected PTSD 
and from his appeal of the RO's denial of service connection 
for a heart disorder diagnosed as coronary artery disease.  
For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for PTSD prior to May 9, 1997.  The 
Board also concludes that the veteran is not entitled to 
service connection for a heart disorder diagnosed as coronary 
artery disease.

Before addressing the merits of the veteran's claims, the 
Board will consider whether the Veteran's Claims Assistance 
Act of 2000 (VCAA) is applicable to such claims, and whether 
VA has complied with the provision of the VCAA.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the appellant, as such regulations expand VA's 
duty: to notify the claimant of evidence need to substantiate 
the claim; to assist the claimant in the development of the 
claim, and; to notify the claimant of VA's inability to 
obtain evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this 
case the veteran has been so notified by the claims forms he 
has filed, by the rating decisions, and by the SOCs and 
supplemental SOCs concerning the issues now before the Board.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder, including records 
from the Social Security Administration.

The veteran has had several opportunities to identify sources 
of evidence, including the claims form he filed, his Notices 
of Disagreement, his substantive appeals, and the statements 
filed by him or on his behalf by his representatives.  The RO 
has obtained all treatment records identified by the veteran.  
The veteran has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran has been afforded VA examinations to assess his 
disability from PTSD.  The Board finds no need to obtain a 
medical opinion concerning the etiology of the veteran's 
heart disorder or the nexus, or lack of nexus between such 
disorder and the veteran's service-connected disability from 
PTSD.

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records and providing medical examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.

II.  Rating for PTSD Prior to May 9, 1997

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).

The veteran had active service in the United States Army 
during the Vietnam Era.  He had service in Vietnam as a 
medical corpsman.

On September 30, 1994, the veteran filed a claim for service 
connection for several disabilities, including disability 
from a nervous disorder.  His claim for service connection 
for a nervous disorder was denied by the RO's March 1996 
rating decision.

In a November 1999 rating decision, a decision review officer 
granted service connection for PTSD and awarded a rating of 
10 percent effective from July 12, 1995, and a rating of 70 
percent, effective from May 9, 1997.  In a May 2001 rating 
decision, the RO awarded a 10 percent rating from September 
30, 1994 and a 100 percent rating, effective from May 9, 
1997, for PTSD.  

As discussed above, in light of the foregoing rating history, 
the question presented to the Board is whether the veteran is 
entitled to a rating in excess of 10 percent prior to May 9, 
1997.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  As there has been 
a change in an applicable statute or regulation after the 
claim was filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant.  See 
Karnas v. Derwinski, supra.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
As the veteran appealed the initial evaluation assigned for 
his PTSD effective in September 1994, his disability has been 
evaluated by the RO utilizing both the former and the revised 
regulations for rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.  

A 50 percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired or where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 30 percent rating is assigned where there is definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, or where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).

A 10 percent rating is assigned for less severe symptoms than 
the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 10 percent rating is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms are controlled by continuous medication.

The Board finds that the rating criteria under the former 
regulations are not more favorable to the veteran than the 
revised rating criteria, as during the period in question, 
the veteran's disability from PTSD did not meet the criteria 
for a rating in excess of 10 percent under either the former 
or the revised criteria.

Pursuant to his September 1994 claim, the veteran was 
afforded a VA neuropsychiatric examination in August 1995.  
The examiner noted that during the veteran's service in 
Vietnam he had been evaluated in the field with a diagnosis 
of acute depressive reaction in January 1969.  In June 1970, 
he was diagnosed with acute situation depression.  The 
veteran had no history of psychiatric hospitalization or 
treatment since his discharge from active duty service.  He 
was not taking any medication.  Throughout the evaluation, 
the veteran was well oriented.  He showed no evidence of 
delusion, hallucination, or thought disorder.  Memory for 
remote and recent events was intact.  The veteran had average 
intelligence and an appropriate fund of information.  He 
displayed no significant signs of anxiety or depression.  The 
veteran's primary concern was fear of inability to continue 
employment due to back disability.  The examiner concluded 
that there was no psychiatric diagnosis.  

On May 9, 1997, the veteran sought a psychiatric consultation 
for PTSD symptomatology.  He related several stressors he 
experienced during his service in Vietnam.  He described 
behavior indicative of avoidance of reminders of incidents he 
experienced in Vietnam.  He exhibited a restricted affect, a 
foreshortened sense of the future, mild reduction in 
interests, and mild estrangement.  Although he reported 
having no friends, he reported being close to his wife, 
daughter, mother and sister.  He felt empty, depressed, 
hopeless and worthless.  He reported reduced libido and 
energy level.  Other symptoms included hyperarousal, 
irritability, impaired concentration, hypervigilance, and 
exaggerated startle response.  He had insomnia.  Other 
reported symptoms were easy loss of temper and 
distractibility.  After a mental status examination, the 
examiner reported that the veteran's history, presentation, 
and psychological testing were consistent with diagnoses of 
PTSD and major depression.  The VA PTSD intake report in June 
1997 indicates, in part, that the veteran reported that he 
first sought treatment for his emotional condition in 1995 or 
1996, when he was first given sleeping medication.  

The veteran was examined again in July 1999.  However, the 
report of that examination is not probative of the degree of 
the veteran's disability from PTSD during the period from 
September 30, 1994 to May 9, 1997.

The Board has thoroughly reviewed the entire record.  Except 
for the report of VA examination dated in August 1995, the 
records - including those obtained from the Social Security 
Administration -- do not describe the veteran's psychiatric 
condition prior to the effective date of the current 100 
percent rating.  The findings during the August 1995 
examination showed that the veteran was well oriented and 
intelligent, with memory intact.  He was not delusional or 
hallucinating.  He showed no significant signs of anxiety or 
depression.  His social and occupational impairment from PTSD 
was, at most, mild.  The earliest dated documentation of a 
worsening of the veteran's disability was generated in May 
1997.  The veteran has been awarded a 100 percent rating 
based on that evidence.  

The Board finds that prior to May 9, 1997, the veteran's 
symptoms from PTSD were manifested by no more than mild 
anxiety, not requiring continuous medication.  Symptoms 
listed under higher rating criteria were not shown prior to 
May 9, 1997.  The Board concludes that the veteran is not 
entitled to a rating in excess of 10 percent for PTSD prior 
to May 9, 1997.

The Board has considered whether a "staged" rating is 
appropriate for the disability due to PTSD.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning a rating in excess of 10 percent 
during the period in question.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (2001).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  As discussed above, the evidence 
does no show that during the period in question the veteran's 
disability picture from PTSD more closely approximated the 
schedular criteria for the next higher schedular rating of 30 
percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to a 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture for the period in question is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The veteran has 
not required frequent periods of hospitalization for his 
PTSD.  Nor is it otherwise shown that, during the period 
under consideration, his disability picture from PTSD 
markedly interfered with his employment.  Therefore, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

III.  Service Connection for a Heart Disorder

The veteran contends that he has disability from a heart 
disorder which is proximately due to or the result of his 
service-connected disability from PTSD.

For the reasons and bases which follow, the Board concludes 
that the veteran is not entitled to service connection for a 
heart disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2001).

The veteran has disability from a heart disorder.  He was 
admitted to a hospital in January 1999 with a history of 
acute onset of substernal chest pain.  An electrocardiogram 
showed an extensive anterior myocardial infarction.  Cardiac 
catheterization showed coronary artery stenosis.  A medical 
record dated in June 1999 contains a diagnosis of coronary 
artery disease.

The veteran asserts that the letter written by his treating 
physician dated in July 2000 supports his claim for secondary 
service connection for heart disease.  In that letter, the 
physician stated that research had shown an "association" 
between "cardiac events" although the mechanism of the 
association is unknown.  The physician further stated that 
definite statements concerning the association in any 
particular patient with any particular event, past or 
present, are "impossible."

This letter does not show that this veteran's disability from 
coronary artery disease is proximately due to or the result 
of his service-connected disability from PTSD.  Rather than 
indicating a causal relationship between the veteran's PTSD 
and his coronary artery disease, the letter merely suggests 
that research has shown an association, the mechanism of 
which is unknown, between unspecified cardiac events and 
stress.  Further, the letter indicates that it is impossible 
in this case to find a definitive association in this 
particular case between any particular stressor and this 
veteran's coronary artery disease.

The claims file contains no other evidence which suggests a 
causal relationship between the veteran's PTSD and his heart 
disorder.

As the veteran's treating physician has reported that no 
definite conclusion can be made concerning the relationship 
between the veteran's disability from coronary artery disease 
and his service-connected disability from PTSD, the Board 
finds that there is no evidence showing that the heart 
disorder is proximately due to or the result of service-
connected disability.  Therefore, the Board concludes that 
the veteran is not entitled to service connection for a heart 
disorder diagnosed as coronary artery disease.



ORDER

A rating in excess of 10 percent prior to September 29, 1997, 
for PTSD is denied.

Service connection for heart disorder, diagnosed as coronary 
artery disease, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

